1    MICHAEL E. MITCHELL, #240199
     MITCHELL LAW GROUP, INC.
2    334 W. Shaw Avenue, Suite A
     Fresno, California 93704
3    Telephone: (559) 222-2424
     Facsimile: (559) 222-2434
4
     Attorney for Defendant
5    THOMAS NICHOLAS SPEZIALE
6

7                             IN THE UNITED STATES DISTRICT COURT
8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
9

10   UNITED STATES OF AMERICA,          ) Citation No.: 6:17-mj-00089-mjs
                                        )
11               Plaintiff,             ) STIPULATION TO CONTINUE PLEA AND
                                        ) SENTENCING; AND ORDER THEREON
12        vs.                           )
                                        ) Division: Eastern District, Fresno
13                                      ) Magistrate: Hon. Jeremy D. Peterson
                                        ) Date: November 6, 2018
14   THOMAS NICHOLAS SPEZIALE,          ) Time: 10:00 a.m.
                                        )
15               Defendant.             )
                                        )
16                                      )
                                        )
17       IT IS HEREBY STIPULATED by and between Susan St. Vincent, U.S. Park Service
18   Legal Officer, and Defendant THOMAS NICHOLAS SPEZIALE by and through her attorney of
19   record, Michael Mitchell, that the plea and sentencing set for November 6, 2018 at 10:00 a.m., be
20   vacated, and the matter be set for plea and sentencing on December 11, 2018. This request is
21   made do to the following reason: Mr. Mitchell has a conflicting juvenile delinquency hearing
22   scheduled in Fresno Superior Court, Juvenile Division, for November 6, 2018 at 8:00 a.m. The
23   juvenile matter involves co-participants and all minors are in custody.
24

25   DATED: October 31, 2018                                      /S/ Michael E. Mitchell
                                                                  Michael E. Mitchell Attorney for Defendant
26
                                                                  Thomas Speziale
27
     DATED: October 31, 2018                                      /s/ Susan St. Vincent___________________
28                                                                Susan St. Vincent, Acting Legal Officer
                                                                  National Park Service


                         Stipulation to Continue Plea and Sentence for Defendant Thomas Speziale- 1
                                                  [Proposed] Order Thereon
1                                                      ORDER
2             GOOD CAUSE APPEARING, it is hereby ordered that the above request to vacate the
3    plea and sentencing for defendant THOMAS NICHOLAS SPEZIALE now set for November 6,
4    2018 at 10:00 a.m. and continue the plea and sentencing to December 11, 2018 at 10:00 a.m., be
5    granted.
6

7    IT IS SO ORDERED.
8

9    Dated:     November 1, 2018
                                                              UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                        Stipulation to Continue Plea and Sentence for Defendant Thomas Speziale- 2
                                                 [Proposed] Order Thereon
